Order filed February 2,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00117-CV 
                                                    __________
 
       IN THE INTEREST OF
A.D.B., A.B.B., AND A.L.B., CHILDREN

 
                                   On
Appeal from the 118th District Court
 
                                                          Howard
County, Texas
 
                                                     Trial
Court Cause No. 47,012
 

 
                                                                     O
R D E R
 
            The
trial court entered an order terminating the parental rights of both parents of
A.D.B., A.B.B., and A.L.B. Both parents filed an appeal. Pursuant to former Tex. Fam. Code  § 263.405(d) (2007),
the trial court conducted a hearing and found that the parents were indigent
but that their appeals were frivolous. The father has filed a brief on the
merits of the termination in which he implicitly challenges the frivolous
finding. The mother has filed a brief challenging only the finding on
frivolousness; she asks that we reverse the finding that her challenges to the
legal and factual sufficiency of the evidence were frivolous. The Texas
Department of Family and Protective Services has filed a brief conceding that,
under In re K.E.L., No. 11-10-00144-CV, 2011 WL 2204071 (Tex.
App.—Eastland June 2, 2011, no pet.) (mem. op.), and the authorities cited
therein, the trial court’s frivolousness findings constitute an abuse of
discretion and should be reversed.  We agree.  Accordingly, the mother is
entitled to have an opportunity to file a brief on the merits of her
sufficiency complaints. 
            Since
the entire record has already been furnished by the court reporter and the
district clerk and since the parents’ challenges to the sufficiency of the
evidence are not frivolous, we request that the mother file an appellate brief
addressing the merits.  The brief is due to be filed in this court on or before
February 22, 2012.  If the Department wishes to respond to the mother’s brief,
any such response is due in this court within twenty days after the date that
the mother’s brief is filed.  
 
                                                                                                PER
CURIAM
 
February 2, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.